UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2011 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As ofMay 12, 2011, the registrant had 5,559,644 shares of $1 par value common stock which were issued and outstanding. Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income for the three monthsended March 31, 2011 and 2010 4 Consolidated Statements of Shareholders' Equity for the three months ended March 31, 2011and 2010 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4T. Controls and Procedures 30 Part II. Other Information 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Exhibits 30 Signatures 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2011 December 31, 2010 (unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 14 13 Federal funds sold Cash and cash equivalents Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $187,928 and $155,326, respectively) 159,833 Investment securities Federal Home Loan Bank stock, at cost 812 Loans held for sale - Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Other liabilities Total Liabilities Stockholders' Equity Preferred stock: Series A - $1,000 par value - authorized 5,000 shares; issued and outstanding 2,069.9 shares 19,859 Series B - $1,000 par value - authorized 5,000 shares; issued and outstanding 103 shares 1,116 Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,559,644 shares 5,560 Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to the Consolidated Financial Statements. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except share data) Three Months EndedMarch 31, Interest Income: Loans (including fees) $ $ Loans held for sale 1 1 Deposits with other banks 10 9 Securities (including FHLB stock) 4,762 Federal funds sold 5 2 Total Interest Income Interest Expense: Demand deposits Savings deposits 11 10 Time deposits Borrowings 6 41 Total Interest Expense Net Interest Income Less: Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees 983 Net gains on securities 41 Loss on securities impairment ) - Net gains on sale of loans 48 59 Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Other Total Noninterest Expense Income Before Income Taxes Less: Provision for income taxes Net Income Preferred Stock Dividends ) ) Income Available to Common Shareholders $ $ Per Common Share: Earnings $ $ Cash dividends paid $ $ Average Common Shares Outstanding See Notes to Consolidated Financial Statements 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) (in thousands, except per share data) Series A Series B Accumulated Preferred Preferred Common Other Stock Stock Stock Retained Comprehensive $1,000 Par $1,000Par $1 Par Surplus Earnings Income/(Loss) Total Balance December 31, 2009 $ Net income - 2,583 - 2,583 Change in unrealized loss on AFS securities, net of reclassification adjustments and taxes - 1,832 1,832 Comprehensive Income - 4,415 Cash dividends on common stock ($0.16 per share) - (889 ) - (889 ) Preferred stock dividend, amortization and accretion 56 (6
